Exhibit TABLE OF CONTENTS MANAGEMENT’S DISCUSSION AND ANALYSIS Page Caution Regarding Forward-Looking Statements M-1 Vision, Core Business, and Strategy M-3 Key Performance Drivers and Capabilities M-7 Results M-9 Overall Performance M-9 Acquisitions M-12 Selected Annual Information M-12 Results of Operations M-14 Fourth Quarter Results and Quarterly Trends M-26 Liquidity and Capital Resources M-29 Other M-33 Outlook M-35 Critical Accounting Estimates, Developments, and Measures M-37 Risk Factors M-44 Controls and Procedures M-55 Corporate Governance M-56 Subsequent Event M-57 CONSOLIDATED FINANCIAL STATEMENTS Management Report F-1 Independent Auditors’ Report on Financial Statements F-2 Independent Auditors’ Report on Internal Control Over Financial Reporting F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Income F-5 Consolidated Statements of Shareholders’ Equity and Comprehensive Income F-6 Consolidated Statements of Cash Flows F-7 Notes to the Consolidated Financial Statements F-8 Thisbookispartof a two-part publication.It focuses onStantec Inc.'s2008 financialand operating results. Fora moregeneral overview ofour Company, refer to our 2008 Business Review.Our 2008 Financial Review and Business Review can be viewedon-line atwww. stantec.com undertheInvestorRelations section. MANAGEMENT’S DISCUSSION AND ANALYSIS February 25, 2009 This discussion and analysis of Stantec Inc.’s operations and financial position, dated February 25, 2009, should be read in conjunction with the Company’s 2008 audited consolidated financial statements and related notes. Our 2008 audited consolidated financial statements are prepared in accordance with generally accepted accounting principles (GAAP) in Canada, which differ in certain respects from GAAP in the United States. Note 24 of the audited consolidated financial statements summarizes the principal differences between Canadian GAAP and US GAAP that affect our financial statements. Unless otherwise indicated, all amounts shown below are in Canadian dollars. Additional information regarding the Company, including our Annual Information Form, is available on SEDAR at www.sedar.com. Such additional information is not incorporated by reference and should not be deemed to be made part of this Management’s Discussion and Analysis. CAUTION REGARDING FORWARD-LOOKING STATEMENTS Our public communications often include written or verbal forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act and Canadian securities law. Forward-looking statements are disclosures regarding possible events, conditions, or results of operations that are based on assumptions about future economic conditions and courses of action and include future-oriented financial information. Statements of this type are contained in this report, including the discussion of our goals in the Visions, Core Business, and Strategy section and of our annual and long-term targets and expectations for our practice areas in the Results and Outlook sections, and may be contained in filings with securities regulators or in other communications. Forward-looking statements may involve, but are not limited to, comments with respect to our objectives for 2009 and beyond, our strategies or future actions, our targets, our expectations for our financial condition or share price, or the results of or outlook for our operations. We provide forward-looking information for our business (i.e., in relation to our 2018 international growth target and our goals for each of our practice areas) in the Vision, Core Business, and Strategy section as well as the Results (under the Overall Performance, Gross and Net Revenue: 2008 versus 2007 and Liquidity and Capital Resources subheadings) and Outlook sections of this report in order to describe management expectations and targets by which we measure our success and to assist our shareholders in understanding our financial position as at and for the periods ended on the dates presented in this report. Readers are cautioned that this information may not be appropriate for other purposes. By their nature, forward-looking statements require us to make assumptions and are subject to inherent risks and uncertainties. There is a significant risk that predictions, forecasts, conclusions, projections, and other forward-looking statements will not prove to be accurate. We caution readers of this report not to place undue reliance on our forward-looking statements since a number of factors could cause actual future results, conditions, actions, or events to differ materially from the targets, expectations, estimates, or intentions expressed in these forward-looking statements. Future outcomes relating to forward-looking statements may be influenced by many factors, including, but not limited to, the following material risks, each of which is further described in the Risk Factors section of this report. MANAGEMENT’S DISCUSSION AND ANALYSIS December31, STANTEC INC. M- 1 Market Risks · If we need to sell or issue additional common shares and/or incur additional debt to finance future acquisitions, our share ownership could be diluted and the results of our operations could be adversely affected. · We may be unable to secure the additional capital required to fund our acquisition strategy, which could lead to a reduction in our market share and competitiveness. · Economic downturns could have a negative impact on our business since our clients may curtail investment in infrastructure projects or may experience difficulty in paying for services performed. · The professional consulting services industry is highly competitive, which could have a negative impact on our profit margins and market share. · We derive significant revenue from contracts with government agencies; thus, any disruption in government funding or in our relationship with those agencies could adversely affect our business. · Because we report our results in Canadian dollars and a substantial portion of our revenue and expenses is recorded in US dollars, our results are subject to currency exchange risk. · Our share price has historically been subject to volatility. Accordingly, the price of our common shares may decrease in the future due to a number of Company- and industry-specific or general economic factors. Operating Risks · The nature of our business exposes us to potential liability claims and contract disputes, which may reduce our profits. · Interruption to our systems and network infrastructure could adversely impact our ability to operate. · If we experience delays and/or defaults in customer payments, we could suffer liquidity problems or be unable to recover our expenditures. · One of our primary competitive advantages is our reputation. If our reputation is damaged due to client dissatisfaction, our ability to win additional business may be materially damaged. · Inadequate internal controls or disclosure controls may result in events that could adversely affect our business. · Our backlog is subject to unexpected adjustments and cancellations and is, therefore, an uncertain indicator of our future earnings. · Adverse weather conditions and natural or other disasters may delay or eliminate net revenue that otherwise would have been realized and thus adversely affect our profitability. · We bear the risk of cost overruns in a significant number of our contracts; thus, we may experience reduced profits or, in some cases, losses under these contracts if costs increase above our estimates. Growth and Acquisition Integration Risks · Goodwill and other intangible assets acquiredfrom our acquisitions represent substantial portions of our total assets. If our acquired businesses do not perform as expected, we may be required to write down the value of our goodwill and other intangible assets, which could have a material adverse effect on our earnings. Refer to the discussion in the Results section (under the Goodwill and Intangible Assets subheading) below. · If we are unable to manage our growth effectively, we may experience a decline in our revenue and profitability. MANAGEMENT’S DISCUSSION AND ANALYSIS December31, STANTEC INC. M- 2 · We or an acquired entity may experience difficulties in integrating the acquired entity’s business into our existing operations and so may not realize the anticipated benefits of the acquisition. · From time to time, we have pursued and may continue to pursue and invest in business opportunities that are not directly within our core competencies. These new business opportunities may require a disproportionate amount of management’s time to develop profitably and may not perform as expected. · To attain our goal of increasing the size and profitability of our operations, we may pursue and invest in business opportunities outside North America. Unfamiliarity with markets and political environments may impair our ability to grow our international revenues. · We may be unsuccessful in our goal to increase the size and profitability of our operations, which could lead to a reduction in our market share and competitiveness as our industry consolidates. Assumptions In determining our forward-looking statements, we consider material factors including assumptions about the performance of the Canadian and US economies in 2009 and its effect on our business. The assumptions we made about the outlook for each of our practice areas, our annual targets, and our outlook for 2009 are listed in the Outlook section of this report. The preceding list of factors is not exhaustive. Investors and the public should carefully consider these factors, other uncertainties, and potential events as well as the inherent uncertainty of forward-looking statements when relying on these statements to make decisions with respect to our Company. The forward-looking statements contained herein represent our expectations as of February 25, 2009, and, accordingly, are subject to change after such date.
